Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant’s election of Invention Group I (claims 1-9 readable) in the reply filed on 10/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 1, line 4, after “2018”, --(now U.S. patent no. 10,912,259, issued February 9, 2021)-- should be added.  
Appropriate correction is required.

Claim Objection 
Claims 2-3 are objected to because of the following informalities:  
(1) Claim 2 should end with a period.
Appropriate correction is required.

Claim Rejection - Nonstatutory Double Patenting
1.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.      Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13 and 14 of U.S. Patent No. 10,172,292. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of ‘292 patent having a broader scope (i.e. at least without the limitations of “at least one self-switching coupling unit” and “at least one driving force transmission element”).
3.      Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent No. 10,912,259. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of ‘259 patent having a broader scope (i.e. at least without the limitations of “at least one driving element” and “at least one driving force transmission element”). 

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melter et al. (U.S. Patent No. 5,297,343, hereinafter “Melter”).
          Regarding claim 1, Melter discloses a cutting device (10) comprising: 
          a first gripping element (24); 
          a first cutting element (22) extending from the first gripping element (24); 
          a second gripping element (28) operably connected to the first gripping element (24) at a pivot (16) and configured to move relative to the first gripping element (24) about the pivot (16);
          a second cutting element (26) extending from the second gripping element (28) and configured for movement relative to the first cutting element (22) about the pivot (16);
          an opening spring (18) extending from the first gripping element (24) and the second gripping element (28); and 
          a protection device located (20) between the first gripping element (24) and the second gripping element (28), and (ii) between the pivot (16) and the opening spring (18), 
          wherein an intermediate space (S, see Fig.3 as annotated below) is defined between the pivot (16) and the opening spring (18), and 

    PNG
    media_image1.png
    408
    532
    media_image1.png
    Greyscale

          wherein the protection device (20) at least partially fills the intermediate space (S), such that objects are prevented from being inserted into the intermediate space (S).
          Regarding claim 2, wherein in an open configuration of Melter’s cutting device (10), the intermediate space (S) is bounded by a first portion (25) of the first gripping element (24), a first portion (29) of the second gripping element (28), the pivot (16), and the opening spring (18).        
          Regarding claim 3, wherein in a closed configuration (see Fig.2) of Melter’s cutting device (10), the intermediate space (S) is closed by the first portion (25) of the first gripping element (24) and the first portion (29) of the second gripping element (28). 
          Regarding claim 7, wherein Melter’s protection device (20) is prevented from moving relative to the second gripping element (28, i.e. when in a closed, locked position.
          Regarding claim 9, wherein at least one of Melter’s first gripping element (24) and second gripping element (28) defines a rounded configuration to avoid pinching a part of a user’s body (note Figs.2 and 4).
                  
Indication of Allowable Subject Matter
Claims 5, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724